Appeal from a judgment of the Supreme Court, Wyoming County (Mark H. Dadd, A.J.), entered September 18, 2013 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Petitioner commenced this proceeding seeking to annul a determination that he violated a certain inmate disciplinary rule. After petitioner appealed Supreme Court’s judgment dismissing the petition, respondent issued an administrative order reversing the determination and directing that all references to the disciplinary proceeding be expunged. Because petitioner has obtained the relief he sought in the petition, this appeal is dismissed as moot (see Matter of Free v Coombe, 234 AD2d 996, 996 [1996]). Present — Peradotto, J.P., Carni, Sconiers and Whalen, JJ.